Citation Nr: 1338702	
Decision Date: 11/25/13    Archive Date: 12/06/13

DOCKET NO.  11-33 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased compensable evaluation for Epstein-Barr virus (EBV).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1993 to September 2002.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this virtual file were reviewed in conjunction with this appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking a compensable rating for EBV.  She was granted an initial rating of 0 percent in a February 2009 rating decision, with a March 11, 2004, effective date.

There is not a diagnostic code specifically for EBV virus.   The Veteran is currently rated pursuant to Diagnostic Code 7799-7709.  That code reflects that her disability is rated by analogy to 38 C.F.R. § 4.117, Diagnostic Code 7709, which is the code for evaluation of Hodgkin's disease.  

The Veteran underwent a VA examination in April 2007. The examiner stated that the Veteran's fatigue is severe enough to reduce or impair average daily activity below 50 percent of her pre-EBV injury level for a period of six months, but that she did not meet the necessary chronic fatigue diagnostic criteria.  An August 2007 

VA medical opinion based on this examination indicated that it is unclear whether the Veteran's chronic fatigue is due to EBV.

The Veteran has provided various medical records and statements, most of which are from Dr. G.S., in support of her claim for a compensable rating.  Many of the records describe the Veteran as seeking treatment for fatigue and malaise due to EBV.  See, e.g., November 2004 record.  Other records, however, suggest other causes.  In December 2010, for example, the Veteran again sought treatment for malaise, fatigue, and "probably the Epstein Barr thing again."  However, it was also noted that some of her symptoms may be seasonal, and others hormonal.

The Veteran underwent an additional VA examination in December 2010.  The assessment was chronic fatigue syndrome due to residuals of EBV.  

The record raises a claim of secondary service connection for chronic fatigue syndrome due to EBV residuals.  In addition, a new examination is needed to help resolve these inextricably intertwined matters.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

1. First, request the Veteran to identify any outstanding records with regards to treatment for EBV and/or fatigue, and to complete the necessary form (VA Form 21-4142) for VA to obtain any non-VA records.  After obtaining the necessary authorizations, request copies of any outstanding records.

All requests for the above-described records and all responses, including negative responses, must be documented in the claims file.  All records received should be associated with the claims file.  If any records cannot be obtained after appropriate efforts have been expended, the Veteran should be notified and allowed an opportunity to provide such records.  

2. Next, schedule the Veteran for a VA medical examination to determine the current severity of her EBV and the nature and etiology of any chronic fatigue syndrome, to include as secondary to the service-connected residuals of EBV.  The examiner should review the entire claims file, including a copy of this remand (such review should be noted in the examination report) and conduct all necessary tests and studies.  The examiner should address the following questions:

(a)  What are the symptoms of EBV residuals and what are their severity and frequency?

(b)  Is fatigue attributed to the residuals of EBV or chronic fatigue syndrome?

(c)  If chronic fatigue syndrome is present, did it at least as likely as not (i.e., a 50 percent or higher degree of probability) have its clinical onset during the Veteran's active duty service, or is it otherwise related to active service?

(d)  If not, is it at least as likely as not that chronic fatigue syndrome was caused or aggravated by the Veteran's service-connected residuals of EBV disability?  If aggravated, specify the baseline of chronic fatigue syndrome prior to aggravation, and the permanent, measurable increase in chronic fatigue syndrome resulting from the aggravation.  

The examiner should provide a complete rationale for any opinions offered, which should take into consideration the Veteran's lay statements concerning her medical history, as well as pertinent medical evidence.  If any opinion cannot be provided without resorting to speculation, the examiner should so state and explain why such an opinion would be speculative.

3. When the development requested has been completed, the case should be readjudicated, to include consideration of the matter of service connection for chronic fatigue syndrome.  If the benefits sought are not granted (and in the case of chronic fatigue syndrome, a notice of disagreement is timely filed), the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the case is returned to the Board for further review.  

No action is required of the Veteran until she is notified by the RO/AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claim.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012)


